 

Exhibit 10.1

 



“FORM OF”

 

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is
entered into this 26th day of May, 2020 (the “Effective Date”) by and between
[___________________] (each a “Seller” and collectively, the “Sellers”), TARONIS
FUELS, INC., a Delaware corporation (“Purchaser”) and TARONIS-TGS, LLC, a
Delaware limited liability company “(Purchaser Designee”), and
[__________________________] (the “Company”). Sellers, Purchaser, and the
Company are each sometimes referred to herein as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

A. [redacted]

 

B. Purchaser desires to acquire in the name of Purchaser Designee, and Sellers
wishes to sell, on the terms and conditions set forth in this Agreement, one
hundred percent (100%) of the Company’s outstanding membership interests (the
“Purchase Interests”), the result of which will be that after the Closing (as
hereinafter defined) Purchaser Designee will be the sole member of the Company.

 

C. Sellers and Purchaser have determined that it is in their mutual best
interests, and the best interests of the Company, that any and all other
existing agreements concerning the issue, sale or transfer of the Purchase
Interests by and between the Parties be cancelled and superseded in their
entirety by this Agreement to the effect that Sellers agree to sell, and
Purchaser agrees to purchase, the Purchase Interests, pursuant to the terms set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

ARTICLE I

Purchase and Sale

 

1.1 Sale of Purchase Interests. Subject to the terms and conditions set forth in
this Agreement and in consideration for the Purchase Price (defined below),
Sellers shall sell the Purchase Interests to Purchaser Designee, which such
Purchase Interests represents one hundred percent (100%) of the outstanding
membership interests in the Company.

 

1.2 Purchase Price; Allocation of Purchase Price. The price of the Purchase
Interests determined under this paragraph shall be Eight Million and No/100 U.S.
Dollars ($8,000,000.00) (the “Purchase Price”). The Purchase Price shall be paid
by Purchaser to the Sellers, pro rata based upon the percentage of Purchase
Interests owned by each as set forth in the Recitals, as follows:

 

  (a) At the Closing, and subject to the execution and delivery of an Assignment
of the Purchase Interests by Sellers to Purchaser Designee, an aggregate amount
of Four Million and No/100 U.S. Dollars ($4,000,000.00) minus any aggregate
amount of outstanding indebtedness set forth on Exhibit A as of the Closing Date
(the “Closing Payment”), by wire transfer of immediately available funds to the
accounts specified by the Sellers; and

 

   

 

 

  (b) The balance due at Closing, in the amount of Four Million and No/100 U.S.
Dollars ($4,000,000.00) payable pursuant to an secured Promissory Note delivered
to the Sellers in amount of Four Million and No/100 Dollars ($4,000,000) with an
interest rate of Eight Percent (8%) per annum and a term of Twenty-Four (24)
months (the “Promissory Note”). Payments shall be made in equal monthly
installments of One Hundred Eighty Thousand Nine Hundred Nine Dollars
($180,909.00) in accordance with the payment schedule attached to the Promissory
Note.

 

For purposes of this Section 1.2, Purchase Price of the Purchase Interests shall
be, and is accepted as the value as of the Effective Date, as determined by
mutual agreement amongst the Parties.

 

ARTICLE II

Closing

 

2.1 Closing Date. The Closing of the sale of Purchase Interests shall occur on
the Effective Date simultaneously with the signature of this Agreement by the
Parties, the delivery of the Closing Payment by the Purchaser, the Assignment of
the Purchase Interests by the Sellers, and the other actions set forth in this
Article II (the “Closing”), and shall be deemed effective for all purposes on
the Effective Date. The Closing shall take place at such time and location as
the Parties mutually agree and may occur by the electronic exchange of
documents. The date on which the Closing occurs shall be the “Closing Date”.

 

2.2 Continuation of Employment. [redacted]

 

2.3 Performance by Sellers at Closing. At Closing and as applicable to a
respective Seller, the Sellers shall execute and deliver to Purchaser the
following:

 

  (a) an Assignment of Membership Interest relating to the Purchase Interests
then owned by such Seller to the Purchaser Designee;         (b) a consent of
the members and managers of the Company authorize and approving the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby;         (c) [redacted]         (d) [redacted; and        
(e) all other instruments and documents that are necessary to fulfill the
obligations of Sellers under this Agreement that are required to be fulfilled on
or prior to the Closing Date.

 

2.4 Performance by Purchaser and Company at Closing. At Closing, Purchaser shall
execute and deliver or cause to be executed and delivered to Sellers the
following:

 

  (a) the Closing Payment by wire transfer of immediately available funds, pro
rata based upon each Seller’s percentage interest in the Company, to the
accounts specified by each Seller;

 

   

 

 

  (b) the Promissory Note;         (c) the Membership Interest Pledge Agreement,
executed by Purchaser Designee;         (d) an Irrevocable Transfer Power,
executed by Purchaser Designee;         (e) [redacted]; and         (f) all
other instruments and documents that are necessary to fulfill the obligations of
Purchaser under this Agreement that are required to be fulfilled on or prior to
the Closing Date.

 

ARTICLE III

Representation and Warranties of the Sellers

 

Each Seller represents and warrants to Purchaser, severally as to such Seller
and not jointly, as of the Closing Date, as follows:

 

3.1 Authority. Such Seller has all power and authority, without further consent,
to enter into and perform all of the obligations under this Agreement and to
enter into the other documents that this Agreement contemplates, including, but
not limited to the transfer instruments referenced herein.

 

3.2 Title of Units. Such Seller owns all right, title and interest in the
percentage of the Purchase Interests owned by such Seller, as set forth in the
Recitals to this Agreement, without lien or encumbrance. Such Seller’s title to
the percentage of the Purchase Interests owned by such Seller has not been
encumbered by any security interests, charges, restrictions, or other
encumbrances of any nature, other than under this Agreement with Purchaser, the
Company’s limited liability company agreement or applicable laws (including
securities laws).

 

3.3 No Litigation. To the best of the knowledge of such Seller, no action,
proceeding or judgment has been instituted in which an order has been entered
restraining, prohibiting or invalidating the transactions contemplated by this
Agreement, or affecting the right of Purchaser to own the Purchase Interests.
For purposes of this Section 3.3, “knowledge” means the current actual knowledge
of such Seller.

 

3.4 Disclosure. To the best of the knowledge of such Seller, no representation
or warranty of such Seller contained in this Agreement, or in any document
delivered to Purchaser in connection with the transactions contemplated hereby,
contains any untrue statement of a material fact, or omits a material fact
necessary to make those statements contained herein or therein not misleading in
any respect. For purposes of this Section 3.4, “knowledge” means the current
actual knowledge of each Seller.

 

3.5 Authorized Capital and Outstanding Units. The Purchase Interests represent
all of the issued and outstanding membership interests in the Company, such
membership interests are owned by the Sellers in the percentages set forth in
the Recitals to this Agreement, and all such membership interests are fully
paid, free and clear of all liens, claims and encumbrances (except for such
liens, claims and encumbrances under this Agreement, the Company’s limited
liability company agreement and applicable laws) and are not subject to options,
warrants, contracts, or agreements of any kind, except as set forth in this
Agreement and the Company’s limited liability company agreement.

 

3.6 No Restrictions on Securities; Purchase Interest Holders. There are no
authorized, issued, or outstanding securities of the Company, whether equity or
debt, of any kind whatsoever and no outstanding options, warrants, rights,
conversion privileges or other agreements or instruments obligating the Company
to issue any additional membership interests or capital stock of any class or
classes of any kind.

 

   

 

 

ARTICLE IV

Representation and Warranties of Purchaser

 

Purchaser represents and warrants to each Seller as of the Closing Date, as
follows:

 

4.1 Authority. Purchaser has all power and authority, without further consent,
to enter into and perform all of the obligations under this Agreement and to
enter into the other documents that this Agreement contemplates.

 

4.2 Investigation and Access. Purchaser has been provided access to the
Company’s financial statements and to all of the documents and information
relating to the operations and activities of the Company. Purchaser has further
discussed this sale of the Purchase Interests with the Sellers, has been given
the opportunity to ask any questions Purchaser has concerning any and all
aspects of the operations and activities of the Company, including the fair
market value of the Purchase Interests, to Purchaser’s full satisfaction and
Purchaser has no further questions. Purchaser acknowledges and agrees that
Purchaser has made its own independent investigation into the desirability of
purchasing the Purchase Interests for the price and terms set forth herein, and
is relying upon that investigation, and the representations and warranties of
the Seller set forth in Article III, and not upon any other representations and
warranties of the Sellers or any other person.

 

4.3 Restricted Securities Purchaser acknowledges and understands that the
Purchase Interests are being purchased for its own account, for investment
purposes only, and not for the account of any other person and not with a view
to distribution, assignment or resale to others, in whole or in part, and
acknowledges that the sale of the Interest is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Act”).

 

ARTICLE V

Covenants

 

5.1 Post-Closing Covenants. In consideration of the Purchase Price, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, following the Closing hereof, and as a condition to complete said
Closing, Sellers agree that they have information regarding the Company and will
continue to be in a position of trust and confidence, having familiarity with
the Company’s operations, including, but not limited to financial and business
information, client lists, bidding practices, tax records, unique production
and/or service methods, proprietary information, employee benefits, personnel
history, accounting procedures, surety limits or terms, bank lending terms,
promotions, products, bid methods, strategies, goals, employees, consultants,
equipment condition and capability, job status (executory and completed),
technology, services, procedures, clients and services, bid processes, potential
clients, potential service areas, and general operations of the Company
(collectively “Confidential Information”). It is hereby acknowledged by all
Parties that all of the foregoing, both individually and combined, define the
business of the Company, and are valuable, special, and unique assets of the
Company and its business; the disclosure of or inappropriate use of these assets
without the specific written authorization of the Company will cause serious
harm to the business and goodwill of the Company, potentially causing
significant monetary loss. Sellers recognize and acknowledge that the Company
has taken reasonable steps to preserve and protect the secrecy of all of the
foregoing confidential information and trade secrets.

 

(a) Non-Disclosure. Each Seller shall keep all Confidential Information and
trade secrets, strictly confidential and each Seller shall not disclose any
Confidential Information to any third party without the prior written consent of
the Company or pursuant to an order of a court of competent jurisdiction.

 

   

 

 

(b) Non-Solicitation. Commencing on the Closing Date, and subject to the timely
payment of the Promissory Note continuing for a term of eighteen (18) months
from the Closing Date, each Seller agrees not to (i) solicit, encourage or
attempt to induce (or to assist others to do so) any employee or agent of the
Company to terminate his or her employment or working relationship with the
Company, or to work with such Seller (or any business, person or activity for
profit in which such Seller is associated with) in any capacity whatsoever, or
(ii) solicit, encourage, attempt to induce or otherwise contact any of the
Company’s existing or prospective customers or clients (known to such Seller as
of the Closing Date) (or to assist others to do so) for the purpose of reducing,
restructuring or terminating its (or their) business relationship with the
Company or to shift its business from the Company to any other provider of
competing services or goods.

 

(c) Non-Disparagement. Each Seller and Purchaser mutually agree that they will
make no written or oral statements that directly or indirectly disparage the
Company, or each other, or their respective officers, directors, employees,
agents or affiliates in any manner whatsoever, including, but not limited to the
working conditions or employment practices of the Company; provided, however,
that nothing herein is intended to prevent any Seller or Purchaser from
testifying truthfully in any proceeding or to limit the right of any person to
enforce the obligations of any other person under this Agreement.

 

(d) Remedies Include Injunctive Relief. In the event any Seller or Purchaser
breaches or threatens to breach the terms of this Section 5.1, in whole or in
part, any non-breaching Party shall be entitled to all remedies to which it may
be entitled in law or in equity including injunctive relief, and monetary
damages.

 

(e) Redacted.

 

5.2 [Redacted]

 

5.3 [Redacted]

 

5.4 [Redacted]

 

ARTICLE VI

Indemnification

 

6.1 Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless each Seller from any debt, liability or claim (including all costs
incurred in the settlement or defense of such liability or claim and reasonable
attorneys’ fees, but excluding any obligations for trade accounts payable and
the indebtedness listed on Exhibit C), whether such liability or claim is known
or unknown (collectively, “Losses”) arising from (i) any inaccuracies in or any
breach of any representation or warranty of Purchaser contained in this
Agreement, and any certificate or other document delivered pursuant hereto, (ii)
any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement, and (iii) the operation and
ownership of the Company after the Closing Date.

 

   

 

 

6.2 Indemnification by Sellers. Each Seller shall, severally and not jointly,
indemnify, defend and hold harmless Purchaser from any Losses arising from (i)
any inaccuracies in or any breach of any representation or warranty of such
Seller contained in this Agreement, and any certificate or other document
delivered pursuant hereto, (ii) any breach or non-fulfillment of any covenant,
agreement or obligation to be performed by such Seller pursuant to this
Agreement, or (iii) the operation and ownership of the Company on or prior to
the Closing Date. Any claim for indemnity under clause (i) above must be made
within eighteen (18) months from the Closing Date. The maximum aggregate amount
of Losses payable by the Sellers under clause (i) of this Section 6.2 is limited
to each Seller’s prorated portion of the Purchase Price.

 

6.3 Exclusive Remedy. The indemnification provisions of this Article VI
(together with rights to specific performance and other equitable remedies,
including injunctive or other equitable relief) constitute the sole and
exclusive remedy with respect to any and all claims relating to the subject
matter of the this Agreement, and no other remedy shall be had in law or at
equity or otherwise by any Party or any officer, director, employee, agent,
affiliate, attorney, consultant, successor or assign of any Party, all such
remedies being hereby expressly waived to the fullest extent permitted under
applicable law. Without limitation, the indemnification set forth in this
Article VI constitutes the sole and exclusive remedy of the Parties arising out
of any breach or claimed breach of the representations, warranties, and
covenants set forth in this Agreement.

 

6.4 Purchase Price Adjustment. Any indemnification received under this Article
VI shall be treated by Purchaser and Sellers, to the extent permitted by law, as
an adjustment to the Purchase Price.

 

ARTICLE VII

Dispute Resolution: Mediation and Arbitration

 

7.1 Mediation of Disputes.

 

(a) Mediation. Except for default due to non-payment, or with respect to any
restraining order for alleged breach of any restriction on competition,
non-disclosure or non-disparagement provision, in the event of any other dispute
between any Parties to this Agreement involving the interpretation or
performance of any covenant, condition, or obligation arising under this
Agreement, or any of the exhibits attached hereto, that the Parties cannot
themselves timely resolve to their mutual satisfaction, such dispute shall first
be submitted to mediation. Mediation proceedings shall take place at a location
as mutually agreed to between the Parties to this Agreement, or, in the event
the Parties are unable to agree, then in Phoenix, Arizona, by a duly qualified,
neutral attorney experienced in mediation or other professional mediator chosen
by the Parties. The Parties must mutually agree upon selection of the mediator
within ten (10) days of either Party sending written notice to the other Party
requesting mediation of the dispute. In the event that the Parties cannot timely
agree upon selection of the mediator, then said mediator shall be selected in
the same manner as the single arbitrator as provided in Subsection 7.2(d)(i)
below.

 

(b) Mediation Proceedings. The mediation shall take place not later than thirty
(30) days after selection of the mediator; during which, with the assistance and
counseling of said mediator, the Parties shall, in good faith, attempt to
resolve their dispute. Any remaining unresolved disputes or issues following
completion of said mediation proceedings shall be set forth in writing and be
subject to final and binding arbitration in the manner set forth in Section 7.2
below. Each Party to the mediation shall be responsible for their own costs and
expenses. The costs of the mediation proceedings itself, and the fees and costs
of the mediator, shall be shared equally by the Purchaser on the one hand and
the Sellers as a group on the other hand. The Parties to the mediation shall be
required to maintain the confidential nature of said proceedings.

 

   

 

 

7.2 Arbitration of Disputes.

 

(a) Arbitration. After completion of the Section 7.1 mediation proceedings and
notwithstanding the right of the Parties to pursue proceedings in a state or
federal court in the event of a default due to non-payment, or with respect to
any restraining order for alleged breach of any restriction on competition,
non-disclosure or non-disparagement provision, as to any remaining unresolved
issues or disputes, the Parties to said mediation shall resolve, exclusively by
final and binding arbitration, all such remaining claims, demands, causes of
action, disputes, controversies or other matters in question (“Claims”) arising
out of, or related to, the terms of this Agreement, and whether such claims
originate from contract, tort or otherwise, and whether provided by statute
(federal, state or local statutes or laws, and rules, regulations and ordinances
interpreting the same), equity or common law, which any Party may have against
the others, or their employees or agents in their capacity as such or otherwise.

 

(b) Arbitration Procedures. Any arbitration hereunder shall be in accordance
with the law of the State of Arizona and to the extent that any issue or
procedure covering the arbitration is not adequately addressed, said issue or
procedure shall then be in accordance with the then current rules of the
American Arbitration Association (“AAA”) that are applicable to the Claims
asserted. Notwithstanding the foregoing, the arbitration need not be submitted
to the American Arbitration Association for administration. The arbitrator shall
be a practicing attorney or retired judge with at least ten (10) years total
working experience and shall be mutually selected by the Parties. No demand for
arbitration may be made after the date when the institution of legal or
equitable proceedings based on such Claims would be barred by the applicable
statute of limitation. The arbitrator is not authorized to award punitive or
other damages not measured by the prevailing Party’s actual damages. An award of
damages shall include pre-award interest at the Arizona statutory rate from the
time of the act or acts giving rise to the award.

 

(c) Enforcement. If a Party refuses to honor its obligations under this
Agreement, subject to Section 7.1 and Section 7.2(a) and (b), the other Parties
may compel arbitration in either the federal or state court. The arbitrator
shall apply the substantive law of the State of Arizona, or federal law, or
both, as applicable to the claims asserted. The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
or enforcement of this arbitration provision, including any claim that all or
part of this provision is void or voidable, and any claim that an issue or
dispute related to or arising out of this Agreement, is not subject to
arbitration. The type and amount of discovery allowed in the arbitration
proceedings shall be in the sole discretion of the arbitrator. Any and all of
the arbitrator’s orders, decisions and awards shall be final and binding, and
may be enforceable in, and judgment upon any award rendered by the arbitrator,
may be confirmed and entered by, any federal or state court having jurisdiction.
All proceedings conducted pursuant to this Agreement, including any order,
decision or award of the arbitrator, shall be kept confidential by the Parties;
provided, however, that Parties may communicate the details of the proceedings
conducted pursuant to this Agreement to their financial advisors and others with
a need to know.

 

(d) Number of Arbitrators; Venue; Written Decision and Findings. The arbitration
shall be decided by a single arbitrator under Section 7.2(d)(i).

 

(i) Single Arbitrator. A single arbitrator shall first be appointed by agreement
of the Parties, if such agreement can be reached within ten (10) days of receipt
of notice by one Party that any other Party has commenced arbitration
proceedings. The mediator chosen to hear the dispute pursuant to Section 7.1
shall not serve as the single arbitrator. In the absence of timely agreement,
and if the Section 7.1 mediator was not chosen pursuant to the provisions of
this Subsection 7.2(d) (e.g., because the Parties to the dispute mutually agreed
upon the selection of the mediator), then the Parties shall request a list of
seven (7) arbitrators versed in the area of law that is the subject of the
claim. The Parties shall select the single arbitrator from said list, by
agreement, if possible, and in the absence of said agreement within ten (10)
days of receipt of said list, the arbitrator shall be selected from said list by
each Party, in turn striking a name from said list until only a single name
remains, who shall be the sole arbitrator.

 

   

 

 

(ii) Resignation of Arbitrator. If any arbitrator resigns, a replacement shall
be determined pursuant to Section 7.2(d)(i).

 

(iii) Venue. The Parties agree that venue for arbitration shall be as mutually
agreed to between the Parties to this Agreement, or, in the event the Parties
are unable to agree, then in Phoenix, Arizona.

 

(iv) Written Decision. The arbitrator shall issue written findings and award
setting forth his or her decisions concerning said arbitration and the reasoned
basis for such findings and award.

 

(e) Costs of Arbitration. When arbitration is actually conducted pursuant to
this Agreement: (i) the Purchaser on the one hand and the Sellers on the other
hand shall share equally the obligation for payment of all of the arbitrator’s
fees and any facility charges, if applicable, to secure the place of
arbitration; and (ii) if said arbitrator determines that an award of attorney
fees and costs to the prevailing Party or Parties would be fair and equitable
under the circumstances at the time of arbitration, then the Party or Parties in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other Party or Parties all other costs incurred, including
reasonable attorney fees and expert witness fees, to the extent that such fees
and costs would be allocable if incurred in a court action. To the extent that
said arbitrator’s award does not award attorney fees and costs to any Party,
then, in such event, each Party shall bear its own costs and attorney fees
(exclusive of the facility charge portion of the costs of arbitration and fees
of the arbitrator, which are to be shared equally between the Purchaser on the
one hand and the Sellers on the other hand).

 

(f) Right to Appeal. The arbitrator does not have authority (i) to render a
decision which contains a reversible error of state or federal law, or (ii) to
apply a cause of action or remedy not expressly provided for under existing
state or federal law. Any Party may appeal an award rendered by the arbitrators
in violation of this Section 7.2(f) by filing an appeal with the proper court
having jurisdiction over the matter within thirty (30) days of the date upon
which such final decision was rendered.

 

(g) Waiver of Trial. The Parties acknowledge that by signing this Agreement
including this mediation (Section 7.1) and arbitration (Section 7.2) provision,
said Party is waiving any right that said Party may otherwise have to a jury
trial, or a court trial, in regard to any claim hereunder, including a claim for
breach of this Agreement.

 

   

 

 

7.3 Attorneys’ Fees. In the event of any dispute regarding the interpretation or
enforcement of this Agreement that was not settled by mediation, and therefore
was subject to binding arbitration, and except as otherwise provided in
Subsection 7.2(e) (i.e., a decision by the arbitrator not to award attorney’s
fees and costs because to do so, in the arbitrator’s opinion, would not be fair
and equitable), the prevailing Party or Parties in such dispute, and whether or
not litigation is commenced to enforce said arbitration award by the prevailing
Party or Parties, shall be entitled to recover its or their reasonable attorney
fees and costs and expenses, including, but not limited to, court costs, and
specifically including with the definition of “costs” all charges, expenses,
consultant fees, expert witness fees, and attorney fees that the prevailing
Party or Parties may incur, with or without litigation, in such dispute that was
the subject of binding arbitration, whether at trial or upon appeal, and
including any bankruptcy or other insolvency proceedings involving the
non-prevailing Party or Parties. The term “prevailing Party or Parties” as used
in this Agreement means the Party or Parties who successfully prosecutes the
action or successfully defends against it, prevailing on the main issue, even
though not necessarily receiving an award of damages or other form of recovery.

 

ARTICLE VIII

Miscellaneous

 

8.1 Notices. All notices required for by this Agreement shall be made in writing
by the mailing of the notice in the U.S. mail to the last known address of the
Party entitled thereto, registered or certified mail, return receipt requested.
The addresses of the Parties at Closing are:

 

  If to Buyer or the Company: [                               ].         If to
Sellers: [                               ].

 

8.2 Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

8.3 Parties in Interest. This Agreement shall benefit and bind the Parties and
their respective successors, and the Sellers’ heirs and personal
representatives.

 

8.4 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Arizona.

 

8.5 Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect to the same subject matter.

 

8.6 Legal Representation. PURCHASER, PURCHASER DESIGNEE AND ITS ATTORNEY HAVE
NOT REPRESENTED THE SELLERS IN THE NEGOTIATION AND PREPARATION OF THIS
AGREEMENT. IN REGARD TO THIS AGREEMENT, SELLERS HAVE BEEN ADVISED TO SEEK
INDEPENDENT LEGAL COUNSEL. THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO
BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

8.7 Survival of Agreement After Closing. Unless otherwise specifically set forth
herein, the representations, warranties and agreements contained in this
Agreement, or in any document delivered pursuant hereto, shall survive the
Closing of the transactions contemplated hereby, subject to the limitations set
forth in Section 6.2.

 

8.8 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

8.9 Trading of Stock. The Parties acknowledge that the Purchaser is a public
company quoted on the OTC Markets. If any material, non-public information is
disclosed pursuant to this Agreement or the Confidential Information, each
Seller agrees that it will comply with SEC Regulation FD (Fair Disclosure), and
refrain from trading in Taronis Fuels, Inc. stock until the material non-public
information is publicly disseminated.

 

[Signature Page Follows]

 

[The Remainder of This Page is Intentionally Blank]

 

   

 

 

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed as of
the Effective Date.

 

PURCHASER:                         Name:     Title:           SELLERS:          
   

 

   

 

 

